           Case 1:18-cv-01011-RP Document 47 Filed 12/29/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

DARREN LUBBE,                                        §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                   1:18-CV-1011-RP
                                                     §
MARK MILANOVICH, et al.,                             §
                                                     §
                Defendants.                          §

                                                ORDER

        On October 28, 2020, counsel for Plaintiff Darren Lubbe (“Lubbe”) indicated to the Court

that the parties wished to consolidate this action with Lubbe v. McCraw, et al., 1:19-cv-1073-RP, which

involves similar questions of law and fact. (See Order Setting Hr’g, 1:19-cv-1073, Dkt. 39; Mot. Am.

Scheduling Order, 1:18-cv-1011-RP, Dkt. 46 (“As mentioned during the last hearing, the parties wish

to have this case . . . governed by the same scheduling order as Case No. 1:19-cv-1073 . . . because the

facts and issues are nearly identical.”)). The Court informed counsel for Lubbe that it would consider

a joint motion to consolidate the cases if the proper motion was filed with the Court. (See Minutes,

1:19-cv-1073, Dkt. 40 (“Motion to Consolidate Forthcoming”)). The parties have not filed a motion

to consolidate in either case.1

        Federal Rule of Civil Procedure 42(a) permits a district court to consolidate “actions before

the court involv[ing] a common question of law or fact.” District courts have broad discretion in

determining whether to consolidate cases. See Mills v. Beech Aircraft Corp., 886 F.2d 758, 761–62 (5th

Cir. 1989). Consolidation is proper when it will avoid unnecessary costs or delay without prejudicing




1On December 28, 2020, Lubbe filed a motion to amend the scheduling deadlines in 1:18-cv-1011-RP to
match the dates set forth in 1:19-cv-1073-RP. (Mot., 1:18-cv-1011-RP, Dkt. 46). However, the motion does
not address consolidation of the two cases.

                                                    1
            Case 1:18-cv-01011-RP Document 47 Filed 12/29/20 Page 2 of 2



the rights of the parties. See id.; St. Bernard Gen. Hosp., Inc. v. Hosp. Serv. Ass’n of New Orleans, Inc., 712

F.2d 978, 989 (5th Cir. 1983).

        Accordingly, IT IS ORDERED that the parties shall confer as to whether actions 1:19-cv-

1073-RP and 1:18-cv-1011-RP should be consolidated. The parties shall file either an agreed motion

to consolidate or a joint notice indicating they do not agree to consolidate the actions on or before

January 15, 2021.

  SIGNED on December 29, 2020.


                                                   _____________________________________
                                                   ROBERT PITMAN
                                                   UNITED STATES DISTRICT JUDGE




                                                       2
